        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       L & N Limited Partners, a                 Act; Unruh Civil Rights Act
14     California Limited Partnership;
       Michael London Dittus; and Does
15     1-10,

16               Defendants.

17
18         Plaintiff Scott Johnson complains of L & N Limited Partners, a

19
     California Limited Partnership; Michael London Dittus; and Does 1-10

20   (“Defendants”), and alleges as follows:

21
22
       PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He cannot walk and also has significant manual

25
     dexterity impairments. He uses a wheelchair for mobility and has a specially

26   equipped van.

27     2. Defendants L & N Limited Partners and Michael London Dittus owned

28   the real property located at or about 1941 Tully Rd., San Jose, California, in


                                            1

     Complaint
        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 2 of 7




 1   January 2019.
 2     3. Defendants L & N Limited Partners and Michael London Dittus owned
 3   the real property located at or about 1941 Tully Rd., San Jose, California, in
 4   February 2019.
 5     4. Defendants L & N Limited Partners and Michael London Dittus owned
 6   the real property located at or about 1941 Tully Rd., San Jose, California, in
 7   April 2019.
 8     5. Defendants L & N Limited Partners and Michael London Dittus owned
 9   the real property located at or about 1941 Tully Rd., San Jose, California, in
10   May 2019.
11     6. Defendants L & N Limited Partners and Michael London Dittus own the
12   real property located at or about 1941 Tully Rd., San Jose, California,
13   currently.
14     7. Plaintiff does not know the true names of Defendants, their business
15   capacities, their ownership connection to the property and business, or their
16   relative responsibilities in causing the access violations herein complained of,
17   and alleges a joint venture and common enterprise by all such Defendants.
18   Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities,
22   connections, and responsibilities of the Defendants and Does 1 through 10,
23   inclusive, are ascertained.
24
25     JURISDICTION & VENUE:
26     8. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 3 of 7




 1     9. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5     10. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9     FACTUAL ALLEGATIONS:
10     11. Plaintiff went to the property to visit JJ Car Audio in January 2019,
11   February 2019, April 2019 and May 2019 with the intention to avail himself
12   of its goods, motivated in part to determine if the defendants comply with the
13   disability access laws.
14     12. JJ Car Audio is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16     13. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible parking.
18     14. On information and belief the defendants currently fail to provide
19   accessible parking.
20     15. Plaintiff personally encountered these barriers.
21     16. By failing to provide accessible facilities, the defendants denied the
22   plaintiff full and equal access.
23     17. The lack of accessible facilities created difficulty and discomfort for the
24   Plaintiff.
25     18. Even though the plaintiff did not confront the barrier, on information
26   and belief the defendants currently fail to provide accessible door hardware.
27     19. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                               3

     Complaint
        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 4 of 7




 1   disabilities.
 2     20. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     21. Plaintiff will return to JJ Car Audio to avail himself of its items and to
 9   determine compliance with the disability access laws once it is represented to
10   him that JJ Car Audio and its facilities are accessible. Plaintiff is currently
11   deterred from doing so because of his knowledge of the existing barriers and
12   his uncertainty about the existence of yet other barriers on the site. If the
13   barriers are not removed, the plaintiff will face unlawful and discriminatory
14   barriers again.
15     22. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 5 of 7




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     25. When a business provides parking for its customers, it must provide
26   accessible parking.
27     26. Here, accessible parking has not been provided.
28     27. When a business provides door hardware, it must provide accessible


                                             5

     Complaint
        Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 6 of 7




 1   door hardware.
 2     28. Here, accessible door hardware has not been provided.
 3     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     30. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     31. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     32. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     33. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     34. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
         Case 5:19-cv-06213-NC Document 1 Filed 09/30/19 Page 7 of 7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4      36. Although the plaintiff was markedly frustrated by facing discriminatory
 5   barriers, even manifesting itself with minor and fleeting physical symptoms,
 6   the plaintiff does not value this very modest physical personal injury greater
 7   than the amount of the statutory damages.
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21   Dated: September 27, 2019            CENTER FOR DISABILITY ACCESS
22
                                          By:
23
                                          ____________________________________
24
                                                 Amanda Seabock, Esq.
25                                               Attorney for plaintiff
26
27
28


                                                7

     Complaint
